Citation Nr: 0407092	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for ulnar nerve damage 
due to residuals of a gunshot wound of the right forearm, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for an 
evaluation in excess of 30 percent for ulnar nerve damage due 
to residuals of a gunshot wound of the right forearm.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In this case, the RO notified the veteran of the VCAA but 
failed to notify him of the division of responsibility 
between the VA and himself in obtaining the evidence required 
to prove his claim.  In Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that the failure by the Board to 
enforce compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) for the VA to inform a claimant of the information 
or evidence necessary to substantiate a claim, as well as to 
inform the claimant which evidence the VA will seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  This procedural error must be addressed 
prior to final appellate review by the Board.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence in support 
of his claim.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A, and any applicable legal 
precedent.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




